To strike amended declaration from files.
Denied June 28, 1894, with costs.
Plaintiff brought assumpsit against relator for the value of certain property which it was claimed that defendant had acruverted.
*510Upon the trial defendant, after plaintiff’s counsel had made his opening, objected that inasmuch as no claim was made that the property had been converted into money, assumpsit would not lie.
The circuit judge intimated that he would so hold, whereupon plaintiff asked leave to submit to a non-suit. Such leave was granted, and by consent, plaintiff moved to set aside the non-suit and for leave to file a declaration in trover.
Granted upon payment of costs taxed, including an attorney fee of $15.
Plaintiff filed the amended narr and paid the taxed costs.